Case 7:18-mc-00471-CS Document 17 Filed 02/21/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

In re: DMCA Subpoena to Facebook, Inc. Case No. 7:18-mc-00471-CS

 

DECLARATION OF JOHN K. ROCHE

I, John K. Roche, hereby declare as follows:

1. Iam a partner at Perkins Coie LLP, counsel for Facebook, Inc. (“Facebook”). The
following facts are true based on my personal knowledge or information and belief based upon
my review of the case file.

2. On November 6, 2018, Facebook’s registered agent in New York received a subpoena
(the “Subpoena’”’) from Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”),
a true and correct copy of which is attached hereto as Exhibit 1. The Subpoena sought non-
content identifying information for the “Facebook account displaying the name, ‘Jose Antonio
Gutierrez Garcia (Gran Muchedumbre)’, and any logs of Internet Protocol addresses including
time stamps used to access the subject account or to upload the artwork available at [three
specified] URLs[.]” The Subpoena listed contact information for Watch Tower’s counsel, Paul
Polidoro, in small type at the bottom. Mr. Polidoro’s email address was underlined, thereby
obscuring the fact that the domain for his email address begins with the letter “j” rather than the
letter “i.”

3. On November 9, 2018, Facebook emailed a letter containing written objections to the

Subpoena to the email address ppolidor@iw.org, a true and correct copy of which is attached

hereto as Exhibit 2. Facebook’s objections explained that the Court lacked subpoena power over
Case 7:18-mc-00471-CS Document 17 Filed 02/21/19 Page 2 of 3

California-based Facebook, and that Facebook responds to otherwise unobjectionable subpoenas
for non-content information that uniquely identify an account by URL or email address after
providing 21-days’ notice to the affected account holder. Mr. Polidoro, however, presumably
never received Facebook’s objections because his correct email address is ppolidor@jw.org.
Facebook unfortunately has not located any record of receiving a rejection notice of this email,
and therefore was unaware that the email had been sent to the wrong email address.

4. On December 27, 2018 and January 10, 2019, Facebook received letters from Melanie
Jean-Noel by certified mail to its California headquarters indicating that Watch Tower had not
received any response from Facebook regarding the Subpoena.

5. On January 11, 2019, Facebook mailed a copy of its November objection letter to Ms.
Jean-Noel.

6. On January 31, 2019, Facebook received an email from Mr. Polidoro attaching a copy of
the Court’s Order to Show Cause.

7. On February 11, 2019, I spoke with Ms. Jean-Noel by phone and explained that
Facebook’s initial objections appeared to have been misdirected to the wrong email address due
to a typo, but that a copy was sent to her on January 11, 2019. Ms. Jean-Noel notified me that
she did not receive Facebook’s objections sent by mail on January 11, 2019. I explained that, as
stated in Facebook’s objection letter, because names are not unique identifiers for Facebook
accounts, Facebook can only respond to subpoenas that uniquely identify accounts by URL or
email address. Facebook therefore could not comply with the original subpoena identifying the
account at issue as “Jose Antonio Gutierrez Garcia (Gran Muchedumbre).” I requested that Ms.
Jean-Noel issue an amended subpoena that identified the account by URL, for which I could

accept service by email. Ms. Jean-Noel agreed, and that same day emailed me an amended
Case 7:18-mc-00471-CS Document 17 Filed 02/21/19 Page 3 of 3

subpoena (the “Amended Subpoena”), a true and correct copy of which is attached hereto as
Exhibit 3, identifying the account by the URL https://www.facebook.com/GRANMUCHEDUMBRE
(the “Account”). Under the circumstances of this case and in order to meet the deadlines set by
the Order to Show Cause, I notified Ms. Jean-Noel that Facebook would waive its objections to
subpoena power and agree to provide 14 rather than the usual 21-days’ notice to its account
holder.

8. On February 11, 2019, my firm sent an email to the email addresses associated with the
Account that attached a copy of the Amended Subpoena. The email notified the account holder
that Facebook would produce responsive non-content identifying information if the account
holder did not file papers with the Court within 14 days objecting to the Amended Subpoena.

9. My firm is in possession of preserved non-content identifying information for the
Account responsive to the Amended Subpoena.

I declare under the penalty of perjury that the foregoing is true and correct to the best of
my knowledge and belief.
Executed on: February 20, 2019 Ci] Qe
74 ohn K\ Roche ~

Se
